PER CURIAM.
This matter has been considered on the pro se appeal of the defendant from the denial of his 3.850 motion without a hearing. The appeal is considered pursuant to Florida Rule of Appellate Procedure 9.140(g). The judgment sought to be collaterally attacked in the trial court recites that the defendant was found guilty and sentenced for delivery of a controlled substance and for possession of the same controlled substance. See 15 Fla.Jur.2d, Criminal Law, Section 888; Drayton v. State, 372 So.2d 983 (Fla. 3d DCA 1979). We conclude that the record transmitted to this court does not conclusively show that the appellant is entitled to no relief and the order is, therefore, reversed and the cause remanded for an evidentiary hearing.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
ANSTEAD, BERANEK and HERSEY, JJ., concur.